Citation Nr: 1638186	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2012, the Board remanded the case for a hearing.  In December 2012, the Veteran was afforded a videoconference hearing before the undersigned. 

In, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Board remanded the issues of service connection for a right shoulder disability, a left shoulder disability, a back disability and a left ankle disability for further development.  In December 2014, the RO granted service connection for a left arm disability (claimed as a left shoulder disability), a back disability and a left ankle disability; these issues are therefore no longer before the Board on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested a VA examination regarding the issues of service connection, including the right shoulder.  In September 2014, the Veteran was afforded a VA examination and the examiner opined that a right shoulder disability was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner based this opinion on findings that there was no documentation on the Veteran's right shoulder condition, no specific events could be located in the Veteran's service treatment records, there was no interim history provided by the Veteran regarding his right shoulder in the history taking process, and no objective evidence of original or follow-up treatment could be located.  The examiner also noted that the examination showed no pathology, x-rays were normal, and there was no evidence of a chronic or on-going medical condition associated with and/or aggravated by Veteran's military service.  The Board finds the results of this examination are confusing as physical examination of the right shoulder showed limitation of motion and service treatment records contain a July 1999 report of medical history noting a history of right shoulder injury.  As the examination results are inconsistent and it is unclear whether the Veteran has a right shoulder disability and service treatment records do in fact note a history of a right shoulder injury, another examination is necessary in this case.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a medical examination by an appropriate VA examiner to determine whether he currently has a right shoulder disability and the etiology of that disability if diagnosed.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right shoulder disability had its onset during, or are related to, active service.  The examiner must consider the July 1999 report of medical history noting a history of right shoulder injury.  The examiner should also consider whether the Veteran had a right shoulder disorder during the pendency of this appeal (beginning with the October 2008 claim) that may have resolved.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and private and VA treatment records.  The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




